Title: To Benjamin Franklin from the Chevalier de Pougens, 8 May 1780
From: Pougens, Marie-Charles-Joseph, chevalier de
To: Franklin, Benjamin


Monsieur
Ce 8 Mai 1780
J’ai l’honneur de vous envoïer un paquet que je suis chargé de vous remettre. Le mauvais état de ma santé et de ma vüe m’empeche de venir vous le porter moi même, n’aïant pas la certitude que vous Soiés visible, voulés vous bien me fixer le moment où je pourrai Sans indiscrétion venir vous offrir mes respects et mon admiration.
Je joins ici le plan d’un ouvrage dont je m’occupe depuis plusieurs années; je ne publie pas encore ce discours, peut être le but que je me propose vous interresserat-il, ne fut-ce même que par son immensité? J’attens vos ordres et Suis ainsi que toute l’Europe avec le respect que l’on doit à la vertu Monsieur Votre tres humble et très obeissant serviteur
LE CH. DE Pougenshotel royal place du Palais Royal
M. le Deur. franklin.
 
Notation: De Fougere 8 may 1780.
